Citation Nr: 1142629	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of an injury of the cervical spine, including strain and bulging discs. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of an injury to the thoracic spine at T5-6, including pain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 27, 1980, to October 3, 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in June 2010, the Board denied the applications to reopen the claims of service connection for residuals of injuries to the cervical and thoracic spine and for residuals of left ankle injury. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order in February 2011, the Veterans Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion.  The remand only vacated and remanded that portion of the Board's decision determining the application to reopen the claims of service connection for residuals of injuries to the cervical and thoracic.   The application to application to reopen the claim of service connection for residuals of a left ankle injury was dismissed by the Veterans Court.  

There is no record of a power of attorney for the Attorney who represented the Veteran before the Veterans Court to represent the Veteran before VA.  For this reason, the Veteran is still represented by the Oregon Department of Veterans Affairs, who was appointed by the Veteran to represent him before VA. 








FINDINGS OF FACT

1.  In a rating decision in September 2005, the RO denied service connection for residuals of an injury of the cervical spine, including strain and bulging discs; in a rating decision in December 2005, during the appeal period, the RO determined that additional evidence was not new and material; after the Veteran was notified of the adverse determinations, he did not appeal the denials of the claim and the rating decisions became final based on the evidence then of record. 

2.  The additional evidence presented since the ratings decision in September 2005 and in December 2005 does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of an injury of the cervical spine, including strain and bulging discs. 

3.  In a rating decision in September 2005, the RO denied service connection for residuals of an injury of the thoracic spine at T5-6, including pain; after the Veteran was notified of adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence then of record. 

4.  The additional evidence presented since the ratings decision in September 2005 does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of an injury of the thoracic pine at T5-6, including pain.


CONCLUSIONS OF LAW

1.  The rating decisions in September 2005 and in December 2005 by the RO, denying the claim of service connection for residuals of an injury to the cervical spine, including strain and bulging discs, became final.  38 U.S.C.A. § 7105(c) (West 2002). 




2. The additional evidence presented since the rating decisions in September 2005 and in December 2005 is not new and material, and the claim of service connection for residuals of an injury to the cervical spine, including strain and bulging discs, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The rating decision in September 2005 by the RO, denying the claim of service connection for residuals of an injury to the thoracic spine at T5-6, including pain, became final.  38 U.S.C.A. § 7105(c) (West 2002). 

4.  The additional evidence presented since the rating decision in September 2005 is not new and material, and the claim of service connection for residuals of an injury to the thoracic spine at T5-6, including pain, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in June 2007.  The notice included the type of evidence needed to reopen the claims of service connection, that is, new and material evidence, namely, evidence not previously considered, which was not redundant or cumulative of evidence previously considered, and pertained to the reasons the claims were previously denied. 

The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  



The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). Further VCAA notice is not required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and the Veteran has submitted lay statements. 

Under the duty to assist, a VA medical examination or VA medical opinion is not authorized unless new and material evidence is presented, and this is not the case here.  38 C.F.R. § 3.159(c)(4)(iii). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in September 2005, the RO denied the claims of service connection for or residuals of an injury of the cervical spine, including strain and bulging discs; for residuals of an injury to the thoracic spine at T5-6, including pain; and for residuals of a left ankle injury. 

After the Veteran was notified of adverse determination and of his appellate rights, he did not appeal the denial of the claims and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104. 

In a rating decision in December 2005, the RO determined that additional evidence, pertaining to the claim of service connection for residuals of an injury of the cervical spine was not new and material. 

After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the denial of the claim and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104.

Cervical Spine

The RO denied the claim of service connection for residuals of an injury of the cervical spine, including strain and bulging discs, because an injury to the cervical spine was not shown in service and the post-service cervical strain and bulging discs were unrelated to service. 

The pertinent evidence of record and considered by the RO at the time of the rating decisions in September 2005 and in December 2005 is summarized as follows:




On entrance examination, the Veteran denied a history of painful joints, bone or joint deformity, or recurrent back pain, and the evaluation of the spine was normal. 

The remainder of the service treatment records, including the Medical Board report contained no complaint, finding, history, sign, symptom, treatment, or diagnosis of a cervical spine abnormality. 

After service, private medical records show that in February 1998 a MRI revealed a mild disc bulge at C5-C6.  In March 1998, the Veteran was evaluated by a physician for continued neck pain, affecting his ability to work a physically demanding job. 

The physician did not address the etiology of the neck pain, but noted that the Veteran had a long history of neck pain for the last three or four years.  The physician characterized MRI findings as minimal degenerative disc disease without significant abnormalities. 

In a statement in April 1998, the Veteran stated that he terminated his employment because of cervical strain. 

In his initial application for disability compensation, dated in February 2005, the Veteran asserted that chronic cervical strain and spasms began in service in August 1980, which he related to an incident in service when, while carry his sea bag, he tripped and fell on his way to the barracks.

Thoracic Spine

The RO denied the claim of service connection for residuals of an injury to the thoracic spine at T5-6, including pain, because a pre-existing back condition was not aggravated by service, that is, there was no evidence of permanent additional disability of the thoracic spine. 



The pertinent evidence of record and considered by the RO at the time of the rating decision in September 2005 is summarized as follows: 

On entrance examination, the Veteran denied a history of painful joints, bone or joint deformity, or recurrent back pain, and the evaluation of the spine was normal. 

In about the third week of active duty, the Veteran complained of a loss of sensation in his left leg.  It was noted that in May 1980 the Veteran was in a motorcycle accident and he had been dragged about 100 yards, but he had not seen a doctor.  On further evaluation, the Veteran stated that in May 1980 he hurt his back in a vehicle accident, but he had not been medically evaluated and he had not mentioned it on his entrance examination.  The Veteran also stated that he had lifting-type back injuries at work before service.  The pertinent finding was diffuse pain over the thoracolumbar spine.  And the assessment was musculoskeletal pain. 

In the work-up for a Medical Board, the Veteran complained of recurrent back pain since enlistment and that he had been followed by a private doctor.  He indicated that before service therapy included medication and back manipulation.  The impression was back pain that existed prior to service. 

In a Medical Board report in September 1980, according to the Veteran, before his enlistment he had injured his back while lifting heavy equipment at work and he had seen a local physician, who treated him with medication and back manipulation and that he had experienced intermittent low back pain up until his enlistment, but he had not mentioned it at the time of his enlistment.  He denied any other trauma. 

The physical examination, including the examination of the thoracic spine, was within limits.  The Medical Board found that the Veteran had not met the physical standards for enlistment as opposed to finding that the Veteran was physical unfit because of disability and that the pre-existing condition was not aggravated by service.  The diagnosis was recurrent low back pain, which existed prior to service.  



The Veteran was subsequently administratively discharge from the service on the basis of the findings of the Medical Board. 

In his initial application for disability compensation, dated in February 2005, the Veteran asserted that pain and injury to the thoracic spine at T5-6 began in service in August 1980, which he related to an incident in service when he tripped and fell on his way to the barracks while carry his sea bag. 

After service, there is no competent evidence of a disability of the thoracic spine.

Current Application

Although the prior rating decisions by the RO in September 2005 and in December 2005 became final, the claims may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The Board is without jurisdiction to consider the substantive merits of a claim previously denied in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been presented and the RO's determinations are not binding on the Board.  Jackson v. Principi, 265 F. 3d 1366, 1369   (Fed. Cir. 2001). 

The Veteran's application to reopen the claims of service connection was received at the RO in April 2007. 

As the claims to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  


New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993). 

Competency is a legal concept in determining whether evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility, that is, the probative value of the evidence once the evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing competency and credibility of evidence). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Additional Evidence and Analysis

Cervical Spine

In order that the additional evidence be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The RO previously denied the claim because residuals of an injury of the cervical spine, including strain and bulging discs, were not shown in service and the post-service cervical strain and bulging discs were unrelated to service. 



The additional evidence presented since the rating decisions in September 2005 and in December 2005 consists of the following: 

Exhibit 1 consists of lay statements from the Veteran's mother, family friends, L.B. and K.V., and a childhood friend, A.T., which are to the effect that the Veteran did not have neck pain or problems before service and that the Veteran's neck pain and problems began after he joined the Navy and he returned home. 

To the extent that the statements imply or suggest of which there is only a semantical difference that the Veteran suffered a neck injury in service, the absence of which was the reason for the previous denial of the claim, although the witnesses know the Veteran and had the opportunity to observe the Veteran and are competent to describe their observations, that is, the Veteran did not have neck pain or a neck problem before service that was present after service, the statements are competent only to the extent to what was actually observed.  As none of the witnesses actually saw an injury in service, their statements are not competent evidence to show that the Veteran had a neck injury in service.  In other words, although the lay statements are presumed credible for the limited purpose of determining whether the evidence is new and material, as the lay statements are not based on personal knowledge of an in-service injury the lay statements are not competent evidence to suggest that the Veteran had an injury.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay evidence is competent if it is limited to matters that the witness actually observed and is within the realm of the witness's personal knowledge; lay witness competency is not unlimited, and the fact that a lay witness may personally know the veteran and may have had the opportunity to observe him does not render the witness's testimony universally competent; lay testimony is competent only when it regards symptoms of an injury and lay testimony is not competent to prove the veteran had or was diagnosed with a particular injury.).  Stated differently, to the extent the lay statements suggest an in-service injury, such a suggestion is beyond the competence of the witnesses, who have no personal knowledge of an in-service injury.  King v. Brown, 5 Vet. App. 19 (1993).



As the lay statements are not competent evidence that relates to the basis for the prior denial of the claim, the evidence does not raise a reasonable possibility of substantiating the claim, and the lay statements are not new and material evidence under 38 C.F.R. § 3.156. 

Exhibit 2 consists of VA records from May 2006 to June 2007.  The records show that in July 2006 the Veteran complained of chronic neck pain over a 25-year period following a back injury and the assessment was probably repetitive-use injury.  In April 2007, the Veteran complained of neck pain after a fall with a heavy bag.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation in February 2005.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

Exhibit 3 consists of the Veteran's statements in July 2007 and in December 2007.  In his statements the Veteran asserted that his neck problems began in service when, carrying a sea bag, he tripped and fell on his way to the barracks.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation in February 2005.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Thoracic Spine

In order that the additional evidence be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  




The RO previously denied the claim of service connection for residuals of an injury of the thoracic spine at T5-6, including pain, because a pre-existing back condition was not aggravated by service, that is, there was no evidence of permanent additional disability of the thoracic spine. 

The additional evidence presented since the rating decision in September 2005 consists of the following: 

Exhibit 1 consists of lay statements from the Veteran's mother, family friends, L.B. and K.V., and a childhood friend, A.T., which are to the effect that the Veteran did not have back pain or problems before service and that the Veteran's back pain and problems began after he joined the Navy and he returned home. 

To the extent that the statements imply or suggest of which there is only a semantical difference that the Veteran suffered a back injury in service, the absence of evidence of a back injury in service or evidence of pre-existing back injury made permanently worse by service were the reasons for the previous denial of the claim, although the witnesses know the Veteran and had the opportunity to observe the Veteran and are competent to describe their observations, that is, the Veteran did not have back pain or a back problem before service that was present after service, the statements are competent only to the extent to what was actually observed.  As none of the witnesses actually saw an injury in service, their statements are not competent evidence to show that the Veteran had a back injury in service that either aggravated a pre-existing condition as found by the Medical Board or was superimposed on the pre-existing condition, resulting in a separate disability.  

In other words, although the lay statements are presumed credible for the limited purpose of determining whether the evidence is new and material, as the lay statements are not based on personal knowledge of an in-service injury the lay statements are not competent evidence to suggest that the Veteran had an injury.  




See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay evidence is competent if it is limited to matters that the witness actually observed and is within the realm of the witness's personal knowledge; lay witness competency is not unlimited, and the fact that a lay witness may personally know the veteran and may have had the opportunity to observe him does not render the witness's testimony universally competent; lay testimony is competent only when it regards symptoms of an injury and lay testimony is not competent to prove the veteran had or was diagnosed with a particular injury.).  Stated differently, to the extent the lay statements suggest an in-service injury, such a suggestion is beyond the competence of the witnesses, who have no personal knowledge of an in-service injury.  King v. Brown, 5 Vet. App. 19 (1993)

As the lay statements are not competent evidence that relates to the basis for the prior denial of the claim, the evidence does not raise a reasonable possibility of substantiating the claim, and the lay statements are not new and material evidence under 38 C.F.R. § 3.156. 

Exhibit 2 consists of VA records from May 2006 to June 2007. The records show that in May 2006 the Veteran complained of mid-back. In July 2006, he complained of back over a 25-year period following a back injury and the assessment was probably repetitive-use injury.  In April 2007, the Veteran complained of back pain after a fall with a heavy bag.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation in February 2005.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

Exhibit 3 consists of the Veteran's statements in July 2007 and in December 2007.  In his statements the Veteran asserted that his back problems began in service when, carrying a sea bag, he tripped and fell on his way to the barracks.  




This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, the Veteran's statement on his initial application for VA disability compensation in February 2005.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence is not new and material, the claim of service connection is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for residuals of an injury of the cervical spine, including strain and bulging discs, is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, the claim of service connection for residuals of an injury of the thoracic spine at T5-6, including pain, is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


